McNally, J. (dissenting).
I dissent, in part. The professional misconduct of respondent herein and in Matter of Levy (22 A D 2d 556), decided herewith, is substantially similar and is extremely reprehensible. The infractions of both respondents serve to bring the administration of justice into disrepute. That the motivation in each case differed does not lessen the seriousness of the infractions. Respondent herein has enjoyed an active and unblemished professional record of 35 years, rendering substantial service to the community. In my opinion a suspension for a substantial period of time would protect the public and would be consistent with the holding in Matter of Levy (supra).
Beeitel, J. P., Valente, Eager and Steuer, JJ., concur in Per Curiam opinion; McNally, J., dissents in opinion.
Respondent disbarred effective April 16, 1965.